Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 16, 2020

                                         No. 04-19-00881-CV

                                      IN RE Hannah RYERSON

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        On December 20, 2019, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than February 3, 2020. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on January 16, 2020.



                                                                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2018CI04186, styled Kirsten Hartman and Diamond Landeros v. Hannah
Ryerson, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza
presiding.